Citation Nr: 1429077	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating prior to December 10, 2012, and a rating in excess of 10 percent since, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran was scheduled for a travel board hearing in November 2011.  However, the Veteran did not attend his scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.702 (2013).

The Board remanded this claim for additional development in August 2012 and April 2013.


FINDINGS OF FACT

1.  For the period prior to December 20, 2012, the Veteran does not demonstrate a compensable exceptional hearing loss pattern. 

2.  For the period beginning December 10, 2012, the Veteran does have a compensable exceptional hearing loss pattern. 

3.  The schedular criteria have been adequate to rate the Veteran's bilateral hearing loss throughout the period on appeal.


CONCLUSIONS OF LAW

1.  For the period prior to December 10, 2012, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86 (2013).

2.  For the period beginning December 10, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, an April 2006 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Per the Remand directives, in letters dated in 2013, the AMC requested pertinent information from the Southern Ocean Medical Center for purposes of determining whether the audiogram was adequate for rating purposes.  The AMC received no response.  VA has met its duty to clarify set forth in Savage v. Shinseki, 24 Vet. App. 259 (2011).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in August 2006, February 2011 and December 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The August 2006, February 2011 and December 2012 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.  Also, VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examination reports appropriately note the Veteran's complaints, such as difficulty understanding speech, especially when in a noisy background or from a distance.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Also, the Board finds that there has been substantial compliance with the directives of the Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased Rating

The Veteran contends that he is entitled to a compensable disability rating prior to December 10, 2012, and a rating in excess of 10 percent since, for his bilateral hearing loss.  For the reasons that follow, the Board concludes that an increased rating for either period on appeal is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2013).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Also, the Board notes that the regulation specifically provides that "[a]n examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  38 C.F.R. § 4.85(a) (2013).  As the record continues to remain unclear whether the July 2006 audiogram from Southern Ocean County Hospital utilized the Maryland CNC word list and whether the evaluation was performed by a state-licensed audiologist, the audiogram is inadequate for VA rating purposes.  While Garden State confirmed that a state-licensed audiologist performed the October 2008 audiogram, the Maryland CNC word list was not utilized.  Thus, the audiogram is also inadequate for VA rating purposes.  The Board also notes that only after the criteria under 38 C.F.R. § 4.85(a) are met may the criteria under 38 C.F.R. § 4.85(c) (setting forth rules for when Table IVA may be utilized) may be considered. 

On VA audiologic evaluation in August 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
75
75
80
LEFT
10
15
55
70
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 96 in the left ear.

On VA audiologic evaluation in February 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
70
80
85
LEFT
10
10
60
70
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 96 in the left ear.

On VA audiologic evaluation in December 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
70
85
100
LEFT
5
5
60
70
75

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 86 in the left ear.

Using Table VI and Table VIA in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Based on the August 2006 VA examination, the right ear had a puretone average of 63 dB and a speech recognition score of 84; therefore the right ear received a Roman numeral designation of III under Table VI (and a V under Table VIA elevated to a VI).  The left ear had a puretone average of 53 dB and a speech recognition score of 96; therefore, the left ear received a designation of I.  

Based on the February 2011 VA examination, the right ear had a puretone average of 63 dB and a speech recognition score of 86; therefore the right ear received a Roman numeral designation of III under Table VI (and a V under Table VIA elevated to a VI).  The left ear had a puretone average of 53 dB and a speech recognition score of 96; therefore, the left ear received a designation of I.  

Based on the December 2012 VA examination, the right ear had a puretone average of 68 dB and a speech recognition score of 78; therefore the right ear received a Roman numeral designation of IV under Table VI (and a V under Table VIA elevated to a VI).  The left ear had a puretone average of 43 dB and a speech recognition score of 86; therefore, the left ear received a designation of II.

Taken in sum, the Veteran's worst scores occurred during the December 2012 VA examination.  

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  None of the valid examination reports show this exceptional hearing loss pattern.

38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  In this case, the Veteran has demonstrated an exceptional hearing impairment at all exams but not to a compensable degree until the December 2012 exam.  The results from the December 2012 VA examination show an exceptional pattern of hearing loss because the puretone threshold at 1000 Hz was 15 dB and the puretone threshold at 2000 Hz was 70 dB.  When applying the results of the December 2012 VA examination to table VIA (level V hearing in the right ear, elevated to the next higher Roman numeral, VI, and level II hearing in the left ear), the Board observes that the result is a 10 percent rating.  Therefore, the Board finds that the assigned staged rating is appropriate.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral hearing loss is not inadequate.  The Veteran complained of difficulty understanding speech, especially when there is background noise.  These symptoms are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Indeed, the criteria account for exceptional hearing impairments.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by the Veteran or in VA examination reports on account of the hearing loss disability.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


ORDER

For the period prior to December 10, 2012, a compensable rating for bilateral hearing loss is denied.

For the period beginning December 10, 2012, a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


